 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 1 of 8 Pageid#: 130




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
                      v.                            )   Case No. 7:13cr75
                                                    )
                                                    )   By: Michael F. Urbanski
DILLON RAY GRIMES,                                  )
    Defendant                                       )   Chief United States District Judge


                               MEMORANDUM OPINION

       This matter comes before the court on defendant Dillon Ray Grimes’ motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 46, and his amended

motion, ECF No. 51. The government opposes Grimes’ motion, ECF No. 54. Because the

court finds that Grimes has not demonstrated that extraordinary and compelling reasons

exist to warrant his release, the court will DENY Grimes’ motions.

                                               I.

       On December 19, 2013, Grimes pleaded guilty to possession with intent to distribute

50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a), and possession of

a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1). On

March 19, 2014, Grimes was sentenced to 120 months’ imprisonment and has a projected

good conduct time release date of October 8, 2021. Grimes is currently housed at FCI Gilmer.

       On May 13, 2020, Grimes filed a pro se motion for compassionate release, and on June

11, 2020, he filed an amended motion. In his amended motion, Grimes states that he

submitted a request for compassionate release to the warden of FCI Gilmer on June 11, 2020.



                                               1
 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 2 of 8 Pageid#: 131




Grimes asks the court to reduce his sentence for two reasons: (i) he has demonstrated

extraordinary rehabilitation while incarcerated; and (ii) the spread of COVID-19.

                                               II.

        In general, a “court may not modify the term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act, creates an exception to this rule and

authorizes courts to modify terms of imprisonment as follows:

               The court may not modify a term of imprisonment once it has
               been imposed except that—in any case—the court, upon motion
               of the Director of the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons
               to bring a motion on the defendant’s behalf or the lapse of 30
               days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not
               exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction
               . . . and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

        Accordingly, Grimes’ requested relief requires the court to consider (1) if he exhausted

his administrative remedies; (2) if so, whether there are extraordinary and compelling reasons

that warrant a reduction in his sentence and if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission; and, (3) if so, if the factors set forth

in 18 U.S.C. § 3553(a) weigh in favor of a sentence reduction.

   i.      The government has waived the exhaustion requirement.


                                                2
 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 3 of 8 Pageid#: 132




       The provision allowing defendants, in addition to the Bureau of Prisons (BOP), to

bring motions under § 3582(c) was added by the First Step Act in order to “increas[e] the use

and transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). While

the statute allows a defendant to bring the motion before the district court, a petitioner must

first exhaust his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must

satisfy one of two conditions, whichever is earlier: (i) “the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf” or (ii) “the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility[.]” Id. The first condition requires that the defendant fully exhaust all

administrative rights – this means that it is not enough for the warden to respond within 30

days by denying the request for compassionate release. If the warden denies the request within

30 days, the petitioner must then exhaust all administrative appeals available through the BOP.

The second condition can only be met after the lapse of 30 days from when the warden

received the petitioner’s request and has not responded.

       Here, Grimes argues that he exhausted his administrative remedies because he made a

written request to the warden on June 11, 2020 for compassionate release, the exact day he

filed his amended motion for compassionate release with this court. Grimes argues that he

will have exhausted his administrative rights on July 11, 2020, after thirty days has lapsed. The

court disagrees. Because Grimes had not yet heard a response from the warden, nor allowed

the thirty days to lapse without a response before filing his motion, he has not satisfied the

requirements of § 3582(c)(1)(A). However, the government has waived such a requirement.




                                               3
 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 4 of 8 Pageid#: 133




         This court has previously found that the exhaustion requirement does not operate as a

jurisdictional bar under § 3582(c)(1)(A). See United States v. Crawford, No. 2:03-cr-10084,

2020 WL 2537507, at *1, n.1 (W.D. Va. May 19, 2020); see also United States v. Russo,          _

F.Supp.3d       , 2020 WL 1862294, at *5 (S.D.N.Y. Apr. 14, 2020). Because the exhaustion

requirement is not jurisdictional, it operates as a claims-processing rule and can be waived. See

e.g., Crawford, 2020 WL 2537507, at *1 (finding that the exhaustion requirement has been

waived where the government failed to raise exhaustion as a ground for denying the motion);

Russo, 2020 WL 1862294, at *5 (“one key consequence of [§ 3582(c)(1)(A)] not being

jurisdictional is that the Government can waive the affirmative defense of exhaustion.”); see

also United States v. Alam,       F.3d      , 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the exhaustion requirement is a mandatory claims-processing rule that has two

exceptions: waiver and forfeiture) (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

In its brief in opposition, the government states “this Court lacks jurisdiction to consider his

Motion until July 11, 2020.” ECF No. 54, at 5. Because it is now after July 11, 2020, the court

finds that the government has waived the exhaustion requirement.

   ii.      Grimes does not present extraordinary and compelling reasons to warrant a
            sentence reduction.

         Because the government has waived the exhaustion requirement, the court must then

consider if it should “reduce the term of imprisonment.” See 18 U.S.C. § 3582(c)(1)(A). The

U.S. Sentencing Guidelines Manual (“USSG”) advises that a court should consider three issues

before turning to the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable: (1) whether extraordinary and compelling reasons warrant the reduction; (2)

whether the inmate is a danger to the community, as provided in 18 U.S.C. § 3142(g); and (3)

                                                4
 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 5 of 8 Pageid#: 134




whether such a reduction is consistent with the policy statement. USSG § 1B1.13. The USSG

§ 1B1.13 application notes state that “extraordinary and compelling reasons” exist where (A)

the defendant is suffering from a terminal or serious medical condition; (B) the defendant is

over 65 years old, has failing health, and has served at least ten years or 75 percent of his

sentence, whichever is less; (C) the caregiver of the defendant’s minor child dies or becomes

incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant

is the only available caregiver; or (D) as determined by the Director of the BOP, for “other

reasons” other than, or in combination with, the reasons described in Application Notes (A)-

(C). Id., at cmt. n. 1(A)-(D).

       This court has previously “join[ed] the many other district courts that have concluded

that ‘a court may find, independent of any motion, determination or recommendation by the

BOP Director, that extraordinary and compelling reasons exist based on facts and

circumstances other than those set forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C).’” United States

v. Lee, No. 1:95-cr-58, 2020 WL 3422772, at *3 (E.D. Va. June 22, 2020) (quoting United

States v. Redd, No. 1:97-cr-6, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16, 2020) (collecting

cases)); see also United States v. Jackson, No. 5:02-cr-30020, 2020 WL 2735724, at *3 (W.D.

Va. May 26, 2020). While the court is not constrained by the policy statement, the court finds

that it still provides guidance and the petitioner must demonstrate that extraordinary and

compelling reasons warrant his release.

       Here, Grimes fails to make such a showing. “In the context of the COVID-19

outbreak, courts have found extraordinary and compelling reasons for compassionate release

when an inmate shows both a particularized susceptibility to the disease and a particularized


                                              5
 Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 6 of 8 Pageid#: 135




risk of contracting the disease at his prison facility.” United States v. Harper, No. 7:18-cr-

00025, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020). Grimes acknowledges in his motion

that he has no health conditions that make him more susceptible to COVID-19 or at a greater

risk of contracting the disease while incarcerated. The fact that FCI Gilmore has positive cases

of COVID-19 alone is insufficient to establish extraordinary and compelling reasons to

warrant release. See United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (“[t]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release”).

       Grimes further argues that his rehabilitation during his time of incarceration is

sufficient to establish extraordinary and compelling reasons to warrant his release. Grimes

identifies one case from the Southern District of New York where the district court granted

compassionate release for an individual serving a life sentence based on the defendant’s

“extraordinary rehabilitation, together with his remorse and contrition, his conduct as model

prisoner and man of extraordinary character, his leadership in the religious community at FCI

Fairton, his dedication to work with at-risk youth and suicide prevention, and the support of

BOP staff at FCI Fairton . . . .” United States v. Millan, No. 91-cr-685, 2020 WL 1674058, at

*15 (S.D.N.Y. Apr. 6, 2020). The court notes that while Grimes highlights some similarities

with Millan, namely his rehabilitation and status as a model prisoner, the similarities end there.

First, while Millan was decided during the current COVID-19 pandemic, the relief was not

granted based on the risk of the defendant contracting the disease; indeed, the opinion does

not even mention the COVID-19 pandemic. Second, the district court found that the

defendant demonstrated extraordinary and compelling reasons not only based on his


                                                6
    Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 7 of 8 Pageid#: 136




rehabilitation and status as a model prisoner, but also in addition to his remorse, leadership in

his prison, involvement with at-risk youth and suicide prevention, and support of the BOP

staff at his prison. The district court also relied on finding that Millan’s continued incarceration

would result in “unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.” Id. (citing 18 U.S.C. § 3553(a)).

        This court commends Grimes for his efforts with regard to rehabilitation while

incarcerated, including his selection to perform community service for the Gilmer County

Recreation Center. However, “[r]ehabilitation, standing alone, ‘shall not be considered an

extraordinary and compelling reason’ for a sentence modification.” United States v. Graves,

No. 7:16-cr-56, 2020 WL 2847631, at *2 (W.D. Va. June 2, 2020) (quoting 28 U.S.C. § 994(t)).

Grimes has not demonstrated the additional factors that the Millan court relied on, including

the support of the BOP staff at his prison and the unwarranted sentence disparities.

Accordingly, the court finds that Grimes has failed to establish that extraordinary and

compelling reasons exist to warrant a reduction in his sentence.1

                                                   III.

        For the reasons stated herein, the court DENIES Grimes’ motions for compassionate

release, ECF No. 46, 51. The clerk is directed to send a copy of this memorandum opinion

and accompanying order to the petitioner, his counsel of record, and the United States. An

appropriate order will be entered.




1
 Because the court finds that Grimes has not presented extraordinary and compelling reasons to warrant a
reduction in his sentence, it need not determine if the § 3553(a) factors weigh in favor of his release.
                                                     7
Case 7:13-cr-00075-MFU Document 56 Filed 07/22/20 Page 8 of 8 Pageid#: 137




    It is so ORDERED.

                                  Entered:    July 21, 2020
                                                      Mike Urbanski
                                                      cn=Mike Urbanski, o=US Courts,
                                                      ou=Western District of Virginia,
                                                      email=mikeu@vawd.uscourts.gov, c=US
                                                      2020.07.21 15:56:59 -04'00'


                                  Michael F. Urbanski
                                  Chief United States District Judge




                                    8
